Title: From George Washington to the Synod of the Dutch Reformed Church in North America, 19 November 1789
From: Washington, George
To: Synod of the Dutch Reformed Church in North America


          
            Gentlemen,
            [19 November 1789]
          
          I receive with a grateful heart your pious and affectionate address, and with truth declare to you that no circumstance of my life has affected me more sensibly or produced more pleasing emotions than the friendly congratulations, and strong assurances of support which I have received from my fellow-citizens of all descriptions upon my election to the Presidency of these United States.
          I fear, Gentlemen, your goodness has led you to form too exalted an opinion of my virtues and merits—If such talents as I possess have been called into action by great events, and those events have terminated happily for our country, the glory should be ascribed to the manifest interposition of an over-ruling Providence. My military services have been abundantly recompensed by the flattering approbation of a grateful people; and, if a faithful discharge of my civil duties can ensure a like reward, I shall feel myself richly compensated for any personal sacrifice I may have made by engaging again in public life.
          The Citizens of the United States of America have given as signal a proof of their wisdom and virtue in framing and adopting a constitution of government, without bloodshed or the intervention of force, as they, upon a former occasion, exhibited to the world of their valor, fortitude, and perseverance; and it must be a pleasing circumstance to every friend of good order and social happiness to find that our new government is gaining strength and respectability among the citizens of this country in proportion as it’s operations are known, and its effects felt.
          You, Gentlemen, act the part of pious Christians and good citizens by your prayers and exertions to preserve that harmony and good will towards men which must be the basis of every political establishment; and I readily join with you that “while just government protects all in their religious rights, true religion affords to government its surest support.”
          I am deeply impressed with your good wishes for my present and future happiness—and I beseech the Almighty to take you and yours under his special care.
          
            G. Washington.
          
        